        Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 1 of 13




                      IN THE DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

 Billy Ray Wooldridge, on behalf of        §
 himself and all others similarly          §
 situated,                                 §
                                           §
       Plaintiff,                          §
                                           §
 v.                                        §     Case No. 4:19-cv-00053-HLM-WEJ
                                           §
 Gateway Transportation of Georgia,        §
 Inc.,                                     §
                                           §
       Defendant.                          §

 JOINT MOTION TO CERTIFY A LIMITED COLLECTIVE ACTION
AND APPROVE SETTLEMENT AND CONSENT TO THE MAGISTRATE
        JUDGE FOR CONSIDERATION OF THIS MOTION

      Plaintiff, Billy Ray Wooldridge (“Plaintiff”), and Defendant, Gateway

Transportation of Georgia, Inc. (“Defendant”), file this Joint Motion to Certify a

Limited Collective Action and Approve Settlement (the “Motion”), respectfully

showing in support as follows.

                                  I.    SUMMARY

      This lawsuit was brought by Plaintiff against Defendant alleging violations of

the Fair Labor Standards Act, 29 U.S.C. §§ 201-219, and the Portal-to-Portal Act,

29 U.S.C. §§ 251-262 (collectively, the “FLSA”). Thereafter, four Opt-in Plaintiffs

filed consents to join this lawsuit (Plaintiff and Opt-in Plaintiffs are referred to

collectively herein as “Plaintiffs”).

                                        Page 1
        Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 2 of 13




      Plaintiffs and Defendant (collectively the “Parties”) have reached a settlement

agreement relative to the claims of Plaintiffs only in this lawsuit.

      For purposes of consideration of this Motion, the Parties hereby consent to

Magistrate Judge Walter E. Johnson.

      The Parties ask that the Court certify a FLSA collective action consisting of

Plaintiffs only, approve the settlement agreement (the “Settlement Agreement” or

“Settlement”) attached as Exhibit 1 hereto, and dismiss this lawsuit with prejudice.

                        II.    PROCEDURAL HISTORY

      This lawsuit was filed by Plaintiff on March 19, 2019 alleging individual and

collective action claims under the FLSA against Defendant. (Doc. No. 1). Thereafter,

the following Opt-in Plaintiffs completed consents to join (“CTJ”) that were filed in

this case.

             Daniel Crider (Doc. No. 20-1),

             Christopher Crumbley (Doc. No. 24-1),

             Charles Dillard (Doc. No. 22-1), and

             Michael Dowdy (Doc. No. 22-1).

      Each CTJ states in relevant part as follows:

             By joining the action or proceeding in which this consent

             is filed, I designate the Named Plaintiff(s) in such action

             or proceeding as my representative(s) to make all


                                        Page 2
          Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 3 of 13




               decisions on my behalf, to the maximum extent permitted

               by law, concerning the method and manner of conducting

               the case including settlement, the entering of an agreement

               with Plaintiffs’ counsel regarding payment of attorneys’

               fees and costs, and all other matters pertaining to the action

               or proceeding.

(See, e.g., Doc. No. 20-1).

         To date, no motion for conditional certification of a FLSA collective action

has been filed. No motions, other than the present Motion, are pending before the

Court.

         The Court extended the deadline to file any motion for conditional

certification and/or motion for leave to amend pleadings to November 6, 2019. (Doc.

No. 34). The Parties requested that extension of the subject deadlines in order to

attempt to reach a settlement of the claims in this lawsuit.

         After weeks of negotiation amongst counsel for the Parties, and based on

records produced by Defendant for Plaintiffs, the Settlement Agreement attached as

Exhibit 1 hereto was reached.

                            III.   REQUESTED RELIEF

         For purposes of consideration of this Motion, the Parties hereby consent to

Magistrate Judge Walter E. Johnson. The Parties ask that the Court grant FLSA


                                          Page 3
       Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 4 of 13




collective action certification for a class consisting only of Plaintiffs and that the

Court approve the Settlement Agreement attached hereto as Exhibit 1. If the

Settlement is approved, the Parties ask that the Court dismiss this lawsuit with

Prejudice. Should the Court not approve the Settlement Agreement, then the Parties

request that the Court reset the deadlines in this lawsuit accordingly.

A.    Request for Limited FLSA Collective Action Certification

      The Parties ask that the Court certify a limited FLSA collective action

consisting of Plaintiffs only for purposes of effectuating the Settlement Agreement.

      The FLSA authorizes employees to bring a collective action against

employers to recover unpaid overtime. 29 U.S.C. § 216(b). A collective action is

particularly appropriate when it permits the “efficient resolution in one proceeding

of common issues of law and fact arising from the same alleged activity.” Hoffmann-

LaRoche Inc. v. Sperling, 493 U.S. 165, 170 (1989).

      The FLSA specifically contemplates similarly situated employees joining

together on a collective action basis to bring a claim against an employer who has

allegedly violated the FLSA. See 29 U.S.C. § 216(b). However, unlike Rule 23 class

actions, collective actions proceed on an “opt-in” rather than an “opt-out” basis. See

Tolentino v. C&J Spec-Rent Servs., Inc., 716 F. Supp. 2d 642, 646 (S.D. Tex. 2010).

Accordingly, only putative collective action members who “opt-in” to a case are

bound by the results of that case, and the claims of absent collective or class action


                                       Page 4
       Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 5 of 13




members are not released relative to a FLSA collective action settlement or

judgment.

      Here, for purposes of settlement only, the Parties stipulate that Plaintiffs are

similarly situated long haul truck drivers who are current and/or former employees

of Defendant.

      The Parties respectfully request that the Court enter an order certifying a

collective action consisting of the Named Plaintiff and Opt-in Plaintiffs only. No

issuance of notice is requested.

B.    Request for Approval of the Settlement Agreement

      The Parties request that the Court approve the Settlement Agreement attached

as Exhibit 1 to this Motion.

      FLSA claims may be compromised after the court reviews and approves a

settlement in a private action for back wages under 29 U.S.C. § 216(b). Villeda v.

Landry's Rests., Inc., No. H–08–2287, 2009 WL 3233405, at *1 (S.D.Tex. Oct. 7,

2009) (citing Lynn's Food Stores, Inc. v. United States, U.S. Dep't of Labor, 679 F.2d

1350, 1353 (11th Cir.1982)). The general rule is that FLSA claims cannot be waived

by private settlement unless a court or the U.S. Department of Labor determines that

the settlement is a fair and reasonable resolution of a bona fide dispute over FLSA

provisions. Bodle v. TXL Mortg. Corp., 788 F.3d 159, 165 (5th Cir. 2015).




                                       Page 5
        Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 6 of 13




      “If the settlement reflects ‘a reasonable compromise over issues,’ the court

may approve it.” Lynn's, 679 F.2d at 1354. When a court scrutinizes a FLSA

settlement agreement, it must determine that the compromise is a fair and reasonable

resolution of a bona fide dispute over the FLSA's provisions. See Lynn’s Food

Stores, 679 F.2d at 1355.

      The Settlement Agreement in this lawsuit was the product of arm’s length

negotiations by experienced counsel and has the salutary effect of (1) providing

relief to Plaintiffs, and (2) eliminating the inherent risks both sides would bear if this

litigation continued to resolution on the merits. Such negotiations allowed the Parties

to bridge the gap between the Parties’ settlement positions and obtain the resolution

described. Under these circumstances, a presumption of fairness should attach to the

proposed settlement. See Sims v. Hous. Auth. City of El Paso, No. 10-CV-109, 2012

WL 10862119, at *3 (W.D. Tex. Feb. 29, 2012) (recognizing that there is a strong

presumption in favor of finding a settlement fair and that the fact that the settlement

is the negotiated result of an adversarial proceeding is also an indication of fairness);

see also Shaw v. CAS, Inc., No. 5:17-CV-142, 2018 WL 3621050, at *2 (S.D. Tex.

Jan. 31, 2018) (recognizing that courts presume that a settlement agreement is fair,

particularly when the agreement is the result of an adversarial proceeding); see also

      The Settlement Agreement is also fair and reasonable because substantial

obstacles exist if litigation continues and the settlement provides immediate relief


                                         Page 6
        Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 7 of 13




for Plaintiffs. The Parties disagree about the merits of Plaintiffs’ claims, the viability

of Defendants’ defenses, whether collective treatment of this case for a larger

collective action class is appropriate, and the proper calculation of damages, if any.

Without settlement, the Parties would have to engage in additional discovery,

including depositions of some or all Plaintiffs and witnesses/representative for

Defendant, litigate the merits of the claims and defenses in this lawsuit, and

potentially have appellate proceedings. Under such a scenario, Plaintiffs would not

see monetary relief from this case, if any, until years from now. The Settlement

Agreement brings an immediate benefit to Plaintiffs.

      The FLSA requires the payment of attorneys’ fees and costs to prevailing

plaintiffs. 29 U.S.C. § 216(b). For purposes of approval of legal fees and costs only

relative to this motion, the Parties agree that Plaintiffs are prevailing parties. As part

of the Settlement Agreement, the Parties have agreed that Plaintiffs’ counsel is

entitled to a total of $1,900.00 for fees and costs. Allen Vaught (“Vaught”), counsel

for Plaintiffs represents to the Court that his lodestar in this case as of October 9,

2019 is no less than $22,680.00 calculated at $4001 per hour at 56.7 hours.2 The



1
  Vaught’s court-approved hourly rate in a 2015 FLSA trucking case was $400 per
hour. See Olibas v. Native Oilfield Services, LLC, 104 F.Supp.3d 791, 810 (N.D.
Tex. 2015).
2
  In addition to other legal services work by counsel for Plaintiffs in this case, there
was significant briefing relative to Defendant’s motion to dismiss. (See Doc. Nos.
14, 21, & 23).

                                         Page 7
          Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 8 of 13




amount sought for legal fees and costs is significantly less than Vaught’s lodestar.

Furthermore, the amount sought for legal fees and costs is 25.3% of the gross

settlement amount although the legal services agreement relative to Plaintiffs sets

forth a higher contingency fee percentage. Vaught makes this compromise on

potential legal fees and costs in an effort to obtain the results for Plaintiffs requested

herein.

                                IV.    CONCLUSION

      The Parties respectfully request that the Court grant this Motion and enter an

order or orders (1) certifying a limited collective action consisting of Plaintiffs only

for purposes of effectuating the Settlement Agreement, (2) approving the Settlement

Agreement, and (3) dismissing this lawsuit with prejudice. The Parties request such

other and further relief to which they may be justly entitled.

      Date: October 28, 2019.

Respectfully submitted,                      Respectfully submitted,

VAUGHT FIRM, LLC                             McCARTHY, LEONARD,
                                             KAEMMERER, L.C.
By:       s/ Allen R. Vaught
          Allen R. Vaught (PHV)              By:    s/ Bryan M. Kaemmerer
          TX Bar No. 24004966                       Bryan M. Kaemmerer (PHV)
          MS Bar No. 101695                         MO Bar No. 52998
          1910 Pacific Ave.,                        825 Maryville Center Dr.,
          Suite 9150                                Suite 300
          Dallas, Texas 75201                       Town & Country, MO 63017
          (214) 675-8603 – Telephone                (314) 392-5200 – Telephone
          (214) 261-5159 – Facsimile                (314) 392-5221 – Facsimile
          allen@vaughtfirm.com                      bkaemmerer@mlklaw.com

                                         Page 8
       Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 9 of 13




DELONG CALDWELL BRIDGERS, TAYLOR ENGLISH DUMA LLP
FITZPATRICK & BENJAMIN, LLC
                                       Steven J. Whitehead
     Charles R. Bridgers,              Ga. Bar No. 755480
     local counsel                     1600 Parkwood Circle, Suite 200
     Ga. Bar No. 080791                Atlanta, Georgia 30339
     3100 Centennial Tower              (770) 434-6868 – Telephone
     101 Marietta Street               (770) 434-7376 – Facsimile
     Atlanta, GA 30303                 swhitehead@taylorenglish.com
     (404) 979-3150 – Telephone
     (404) 979-3170 – Facsimile    ATTORNEYS FOR DEFENDANT
     charlesbridgers@dcbflegal.com

ATTORNEYS FOR PLAINTIFFS

                     CERTIFICATE OF CONFERENCE

       I hereby certify that, on October 23, 2018 and October 28, 2019, I conferred
with Bryan M. Kaemmerer, counsel for Defendant, regarding the relief requested in
this Motion. Mr. Kaemmerer confirmed that Defendant agrees to the relief requested
in this Motion.

                                      By: s/ Allen R. Vaught
                                             Allen R. Vaught




                                      Page 9
      Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 10 of 13




                      IN THE DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

Billy Ray Wooldridge, on behalf of      §
himself and all others similarly        §
situated,                               §
                                        §
       Plaintiff,                       §
                                        §
v.                                      §      Case No. 4:19-cv-00053-HLM-WEJ
                                        §
Gateway Transportation of Georgia,      §
Inc.,                                   §
                                        §
       Defendant.                       §

              CERTIFICATE OF COMPLIANCE WITH LR 5.1C

      I hereby certify that, in accordance with LR 7.1D, I prepared the foregoing

document in Times New Roman, 14 point font, which is one of the formats permitted

by LR 5.1C.

      Date: October 28, 2019.


                                     By: s/ Allen R. Vaught
                                       Allen R. Vaught (admitted pro hac vice)
                                       TX Bar No. 24004966
                                       MS Bar No. 101695
                                       Vaught Firm, LLC
                                       6122 Palo Pinto Ave.
                                       Dallas, Texas 75214
                                       (214) 675-8603 – Telephone
                                       (214) 261-5159 – Fax
                                       allen@vaughtfirm.com




                                     Page 10
Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 11 of 13




                            DELONG CALDWELL BRIDGERS,
                            FITZPATRICK & BENJAMIN, LLC

                               Charles R. Bridgers, local counsel
                               Ga. Bar No. 080791
                               3100 Centennial Tower
                               101 Marietta Street
                               Atlanta, GA 30303
                               (404) 979-3150 – Telephone
                               (404) 979-3170 – Facsimile
                               charlesbridgers@dcbflegal.com

                            ATTORNEYS FOR PLAINTIFF




                           Page 11
       Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 12 of 13




                      IN THE DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                          ROME DIVISION

 Billy Ray Wooldridge, on behalf of        §
 himself and all others similarly          §
 situated,                                 §
                                           §
       Plaintiff,                          §
                                           §
 v.                                        §     Case No. 4:19-cv-00053-HLM-WEJ
                                           §
 Gateway Transportation of Georgia,        §
 Inc.,                                     §
                                           §
       Defendant.                          §

                          CERTIFICATE OF SERVICE

      I hereby certify that, on October 28, 2019, the foregoing JOINT MOTION TO

CERTIFY A LIMITED COLLECTIVE ACTION AND APPROVE SETTLEMENT

and CERTIFICATE OF COMPLIANCE WITH LR 5.1C were filed electronically

with the Clerk of the Court for the United States District Court for the Northern

District of Georgia, therefore to be served electronically by this Court’s CM/ECF

system on all counsel and/or parties entitled to notice of filing of same.

      Date: October 28, 2019.

                                        Respectfully submitted,

                                        By: s/ Allen R. Vaught
                                          Allen R. Vaught (admitted pro hac vice)
                                          TX Bar No. 24004966
                                          MS Bar No. 101695
                                          Vaught Firm, LLC

                                       Page 12
Case 4:19-cv-00053-WEJ Document 35 Filed 10/28/19 Page 13 of 13




                               6122 Palo Pinto Ave.
                               Dallas, Texas 75214
                               (214) 675-8603 – Telephone
                               (214) 261-5159 – Fax
                               allen@vaughtfirm.com

                            DELONG CALDWELL BRIDGERS,
                            FITZPATRICK & BENJAMIN, LLC

                               Charles R. Bridgers, local counsel
                               Ga. Bar No. 080791
                               3100 Centennial Tower
                               101 Marietta Street
                               Atlanta, GA 30303
                               (404) 979-3150 – Telephone
                               (404) 979-3170 – Facsimile
                               charlesbridgers@dcbflegal.com

                            ATTORNEYS FOR PLAINTIFF




                           Page 13
